  Case: 4:19-cv-01532-NCC Doc. #: 8 Filed: 06/06/19 Page: 1 of 2 PageID #: 75




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

 VERTO MEDICAL SOLUTIONS, LLC, et al.,                )
                                                      )
                Plaintiffs,                           )
                                                      ) Case No. 4:19-cv-01532
    v.                                                )
                                                      )
 ALLIED WORLD SPECIALTY INS. CO.,                     )
                                                      )
                Defendant.                            )
                                                      )
                                                      )


                              DEFENDANT’S MOTION TO DISMISS

         Defendant Allied World Specialty Insurance Company (“Allied World”), pursuant to

Fed. R. Civ. P. 12(b)(6) and Local Rule 7-4.01, moves to dismiss Plaintiffs’ claims herein

for the reasons set forth in its accompanying Memorandum of Law.

         WHEREFORE, Defendant Allied World Specialty Insurance Company respectfully

moves the court to dismiss Plaintiffs’ claims herein for failure to state a claim, and for any

and all such further relief as the Court deems just and proper.


                                           Respectfully submitted,

                                           BAKER STERCHI COWDEN & RICE, LLC

                                            /s/ Angela M. Higgins
                                           Angela M. Higgins                     MO #52159
                                           2400 Pershing Road, Suite 500
                                           Kansas City, MO 64108
                                           Telephone: (816) 471-2121
                                           Facsimile:   (816) 472-0288
                                           higgins@bscr-law.com

                                           and
  Case: 4:19-cv-01532-NCC Doc. #: 8 Filed: 06/06/19 Page: 2 of 2 PageID #: 76




                                        Martha Charepoo           MO #55641
                                                              st
                                        100 N. Broadway, 21 Floor
                                        St. Louis, Missouri 63102
                                        T: (314) 345-5000
                                        F: (314) 345-5055
                                        mcharepoo@bscr-law.com

                                        ATTORNEYS FOR DEFENDANT
                                        ALLIED WORLD SPECIALTY INSURANCE
                                        COMPANY




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of June, 2019, a copy of the foregoing was
served by filing the same with the Clerk of Court using the CM/ECF system, which will
give notice of the filing to the following counsel of record:

 Morry S. Cole
 GRAY, RITTER & GRAHAM, P.C.
 701 Market Street, Suite 800
 St. Louis, MO 63101-1826
 ATTORNEY FOR PLAINTIFFS

                                                /s/ Angela M. Higgins




                                          2
